Citation Nr: 1413263	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-07 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the undersigned at a Board video conference hearing in January 2014.  A transcript of the hearing has been associated with the record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Veteran's Virtual VA electronic claims folder reveals that with the exception of the January 2014 hearing transcript, the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issues on appeal.  The Veteran's electronic record in the Veterans Benefit Management System does not contain any documents at this time. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He claims that he has hearing loss and tinnitus from artillery noise exposure, including gun fire, grenades, mortar rounds, during active duty while a rifleman in the infantry as well as subsequently while working in the motor pool.  He has asserted that he began experiencing hearing loss and tinnitus in service that has continued to the present.  The Veteran was afforded a VA examination in October 2009.  The examiner determined that the Veteran's hearing loss and tinnitus were not related to service.  He rationalized that the Veteran's documented military specialty was not considered to be routinely exposed to potentially hazardous noise levels.  Thereafter, however, service personnel records were associated with the claims file which showed that the Veteran was initially an infantryman, which is considered a military occupational specialty that has a high level of noise exposure.  Accordingly, the Board finds that the examination report should be returned to the examiner for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report and claims file to the examiner who conducted the October 2009 VA audiological examination (or another appropriate examiner if unavailable) for an addendum opinion.  In light of additional evidence added to the record since the October 2009 exam which shows that the Veteran's military occupational specialties included a rifleman, the examiner should assume that the Veteran was exposed to a high level of noise from artillery.  Given the foregoing, is it at least as likely as not (a 50% or higher degree of probability) that any current hearing loss and tinnitus are etiologically related to exposure to artillery noise during active duty service.  The Veteran contends that he experienced hearing loss and tinnitus in service and continued to experience such hearing loss and tinnitus after service.  

A detailed rationale for the opinion expressed should be furnished.  If the examiner is unable to offer an opinion on the above question without resorting to speculation, an explanation as to why an opinion cannot be rendered should be provided.

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


